Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1,3-11,13-19 and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Toole Jr. (USP 8,082,550 B2) hereinafter as O’Toole, and in view of Hassan et al (US 2019/0238438 A1) hereinafter as Hassan.
Regarding claim(s) 1, 11 and 19, O’Toole discloses a method and apparatus (see Fig(s). 1 apparatus 28 and router 26 with method of operation see Fig(s).  3A) comprising:
monitoring usage of one or more resources (see Fig(s). 1, resource provider 28 has a resource usage meter 36 for monitoring usage of given resource) in a gateway (see Fig(s). 1, data communications manager serves as the gateway, see col 18 lines 26-30) by a tenant of a plurality of tenants associated with the gateway (see col 7 lines 55 – col 8 lines  20, see Fig. 1 each resource 34 has a resource usage meter 36 that provides usage information to the cost modeler 35 for that resource 34. The resource provider 28 can also provide a provider usage meter 38 that monitors the usage of each resource); wherein the one or more resources comprise firewall sessions, network address translation entries, routing table entries, or internet protocol security (IPsec) session (See ¶ col 1 lines 45-62 a network switch maintains a table including information on previous requests from specific clients);

O’Toole fails to disclose determining when the usage of a resource if the one or more resources exceeds at least one usage limit of the one or more usage limits; and when the usage of the resource exceeds the at least one usage limit: identifying an operation associated with causing the at least one usage limit to be exceeded; and blocking the operation.  
Hassan discloses determining when the usage of a resource in the one or more resources exceeds at least one usage limit of the one or more usage limits (see Fig(s). 1,  illustrates users 112, 114 using a resources from services 120 that may exceed the limit or threshold see abstract see ¶ 6, 48, see Fig(s). 2A with usage monitor 208); and when the usage of the resource exceeds the at least one usage limit, identifying an operation associated (see Fig(s). 3 steps 303, 305 determines whether a limit is reached by a user see Fig. 1) with causing the at least one usage limit to be exceeded and blocking the operation (see Fig(s). 3 step 311, see ¶ 65-66, 108 if usage is exceeded by a user than that user is either warned or blocked from further usage and thus maintain network resources for all users).  
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention, to incorporate the teachings of Hassan within O’Toole, so as to enhance overall network performance by optimizing network resources usage for all users.

Regarding claim(s) 3, 13, Hassan discloses wherein identifying the operation associated with causing the at least one usage limit to be exceeded comprises: identifying a most recent operation that increased the usage of the at least one resource (see ¶ 108, see Fig(s). 5 step 515 predicator is used to will network usage be exceeded thus in the future); and identifying the most recent operation as the operation (see Fig(s). 6 determining usage limit at any given time).  Reasons for combining same as claim 1.

Regarding claim(s) 5, Hassan discloses wherein the usage of the one or more resources comprises a percentage or ratio of processing resources available to the gateway (see ¶ 59-60, 65).  Reasons for combining same as claim 1.
Regarding claim(s) 6, 15, Hassan discloses maintaining one or more data structures that store the one or more usage limits for the tenant with one or more additional usage limits associated a second tenant of the plurality of tenants (see Fig(s). 2A-2B the database 210 stores the user and usage limits).  Reasons for combining same as claim 1.
Regarding claim(s) 7, Hassan discloses wherein identifying the operation associated with causing the at least one usage limit to be exceeded comprises: identifying operations associated with contributing to the usage of the resource (see ¶ 48, network resource usage may identify the user controlling the process that formed the connection or the application accessing the connection. In some embodiments, a web service is used to obtain network resource usage information); identifying qualities of service associated with the operations; and selecting the operation from the operations based on qualities of service (see ¶ 82 the usage limit is imposed on QoS).  Reasons for combining same as claim 1.
Regarding claim(s) 8, 17, Hassan discloses identifying trends in the usage of the one or more resources; and updating the one or more usage limits based on the trends (see ¶ 82 the usage limit is imposed on QoS and predications of usage see ¶ 85).  Reasons for combining same as claim 1.
Regarding claim(s) 9, 18, Hassan discloses identifying trends in the usage of the one or more resources; determining suggested updates to the one or more usage limits based on the trends; and generating a notification that indicates the suggested updates to the one or more usage limits (see ¶ 48, 85, network resource usage may identify the user controlling the process that formed the connection or the application accessing the connection. In some embodiments, a web service is used to obtain network resource usage information).  Reasons for combining same as claim 1.
Regarding claim(s) 10, 16, Hassan discloses wherein the one or more usage limits correspond to a quality of service associated with the tenant (see ¶ 82 the usage limit is imposed on QoS and predications of usage see ¶ 86).  Reasons for combining same as claim 1.
Regarding claim(s) 21-23, Hassan discloses wherein the tenant comprises a plurality of computing nodes (See ¶ 22,31 See Fig(s). 1, 2A). Reasons for combining same as claim 1.

Response to Arguments
Applicant's arguments filed February 1, 2022 have been fully considered but they are not persuasive. 
With respect to 35 U.S.C. 103 rejection of Claim(s) 1,3-11,13-19 and 21-23, Applicant contends inter alia “…O'Toole is directed at monitoring resource usage by a server and not one or more resources "of a gateway" as provided for in claim 1…”
Examiner respectfully disagrees first off Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
O,Toole clearly and explicitly teaches the use of “a gateway” (See ¶ col 18 lines 25-32 recited below for Applicannt’s continence);
data communications device 26 can be any suitable type of electronic or network device that can select a resource 34 to receive a request 23. For example, the data communication device 26 can be a network router, a network switch, a network gateway, a network bridge, a server computer (e.g., web server) or other electronic device or computer. Furthermore, the cost modeler 35 can be implemented on any such data communication device 26, or the cost modeler 35 can be implemented in a separate computer, server, or other device that then communicates to a network router, switch, or other network device where to send a request 23. 

Applicant further contends inter alia “…In fact, O'Toole does not monitor any 
resource usage of the data communications device (e.g., router), but instead monitors the resource usage associated with resource provider servers….’
	Examiner respectfully disagrees, once again Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Applicant emphasizes that O'Toole fails to monitor the usage associated with the resources of the gateway described in claim 1.
 	O, Toole illustrates (See Fig(s). 1, the resource provider 28 provides to resource 34 thru devices such as server or gateway that monitors the usage of each resource 34 (See ¶ col 7 line 55 col 8 line 15). Furthermore,  the usage meters (e.g., 36 and 38) can provide usage information on the bandwidth required to respond to a request 23). 
Applicant further contends “…O'Toole fails to indicate that the resources monitored comprise "firewall sessions, network address translation entries, routing table entries, or internet protocol security (IPsec) sessions," as described in claim 1…”
	Examiner respectfully disagrees, Applicant fails to understand that only one piece of the limitation is required based on the “or” operator. Thus, based on this, Examiner focuses on the routing table entries to which O, Toole discloses (See ¶ col 1 lines 55-60, whereby the network switch maintains a table for routing of requests, one skilled in the art will appreciate that a table consists of entries and in this case for routing of requests).
	Applicant further contends inter alia “…O'Toole and Hassan are both directed at managing resource usage associated with a single request or response, whereas claim 1 monitors usage of one or more resources that comprise sessions and table entries. Monitoring the bandwidth, storage, or data associated with individual requests as  
provided in O'Toole and Hassan is neither equivalent nor suggestive to "comparing the usage of the one or more resources with one or more usage limits associated with the one or more resources for the tenant,"…”
	Examiner disagrees, O’Toole and Hassan clearly and explicitly disclose managing resource usage for a single request or response (See ¶ O’Toole col 18 lines 1-10, and Hassan See ¶ 0006) (which Applicant also concedes), the limitation in question requires the comparing the usage of the one or more resources…, thus it can be just one resource or it can be more than one. In this case O’Toole and Hassan illustrate a single resource usage which satisfies the limitation.

With respect to claim 10, Applicant contends Hassan provides that the usage limit is associated with a single user but fails to indicate that a quality of service is used to define the usage limit and that the quality of service can be different for different tenants or users of a gateway.
Examiner respectfully disagrees, Hassan discloses (See ¶ 86, See Fig(s). 6) that a device 600 approaches its usage limit (threshold) and then asks the user to indicate if a reduction in quality should be made. Based on this it is clear within the context to one skilled in the art, that the quality in this case is related to “quality of service” once the user has reached its threshold or limit, thus since Hassan does in fact teach/suggest the limitation of claim 10, the rejection to said claim is sustained. Further to establish a case of patentability against an claim(s), the Applicant must provide some articulated reasoning with some rational underpinning to support the conclusion that the cited reference(s) fails to teach/suggest the contended limitation(s). The Applicant must do more than merely "recite" each limitation and claim as being not taught within the referenced art(s). 
With respect to claim 21, Applicant contends inter alia “…Neither of the references cited by the Examiner indicate monitoring resource usage for a tenant, wherein the tenant comprises a plurality of computing nodes…”.
Examiner respectfully disagrees, Hassan explicitly discloses plurality of computing devices (See Fig(s). 1 computing devices 130, 131 etc. which can also be interpreted as nodes and since it is more than one node/device this makes it “plural”). Thus since Hassan does illustrate plurality of computing nodes/devices, the rejection to claim 21 is sustained.

Examiner would like to emphasize the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). 
Furthermore, In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

While Examiner believes all of Applicant’s contentions have been appropriately addressed in this Office Action, however, failure to address a specific issue or comment, does not signify agreement with or concession of that issue or comment. Finally, the arguments made above are not intended to be exhaustive, but to illustrate the teachings and/or suggestions within the relevant prior art(s).

Thus based on the foregoing reasoning’s, the Examiner asserts the cited references teach/suggest all the limitations of claims 1,3-11,13-19 and 21-23, and therefore the rejection to said claims is sustained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJ JAIN whose telephone number is (571)272-3145.  The examiner can normally be reached on M-Th 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached 571-272-2123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAJ JAIN/           Primary Examiner, Art Unit 2411